DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 3, line 7: “platelocated” should be corrected to - -plate located- -;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (US 10,553,994).
Regarding claim 1: Zhao teaches an electrical connector 100 (Fig. 1) comprising: an insulative housing 1 having a front tongue 12 with two opposite surfaces (see Figs. 2-3); an upper 21 and lower 22 rows of contacts (Fig. 3) with contacting portions (at 21, 23; Fig. 3) exposed to the two opposite surfaces of the tongue (see Fig. 3); and a primary shell 4 enclosing the insulative housing 1 to together with the tongue define a mating chamber 40 (see Figs. 1-2); wherein the insulative housing 1 includes a pair of side steps 112 and a pair of side protrusions 1121 (Fig. 6); and the primary shell 4 includes a pair of side wings 421 sitting on the pair of side steps (see Fig. 5), each side wing 421 having a notch 4211 engaging a corresponding side protrusion 1121 (see Fig. 5).  
Regarding claim 3: Zhao teaches an electrical connector 100 comprising: an insulative housing 1 having a base 11 and a front tongue 12 extending forwardly thereform with two opposite surfaces on the front tongue (see Figs. 2-3); an upper 21 and lower 22 rows of contacts with contacting portions exposed to the two opposite surfaces of the tongue (see Fig. 3); and a primary shell 4 including a tubular portion 41 together with the tongue 12 to define a mating chamber 40 (see Figs. 1-2), a pair of side wings 421, and a top plate (at 41; Fig. 6) located between the pair of wings 421 to cooperate with the pair of wings to receive the base 11 of the housing 1; and a secondary shell 6 including a top wall 62 fixed to both the tubular portion and the top plate (see Fig. 1), a pair of side walls 63 unitarily extending downwardly from two lateral sides of the top wall (see Fig. 1), respectively, a front stopper (at 61; Fig. 3) unitarily extending from at least a lower portion of the corresponding side wall (see Fig. 3), and a rear wall 63 unitarily downwardly from a rear edge of the top wall (Fig. 3); wherein the pair of side walls, the rear wall and the front stopper commonly form a receiving space to receive the base of the housing therein (see Figs. 1-3).  
Regarding claim 7: Zhao teaches all the limitations of claim 3 and further teaches wherein each side wing 421 is seated upon a step 112 formed on the base (see Fig. 6). 
Regarding claim 8: Zhao teaches all the limitations of claim 7 and further teaches wherein each side wing 421 forms a notch 4211 to receive a corresponding protrusion 1121 formed on the base (see Fig. 5).  
Regarding claim 9: Zhao teaches all the limitations of claim 3 and further teaches wherein the side walls 63 are longer than the side wings 421 in a vertical direction (see Figs. 3-5).  





Allowable Subject Matter
Claims 2, 4-6, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically connectors with insulative housings having projections engaging with notches of an outer shell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833